Citation Nr: 0806235	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to an effective date earlier than May 18, 2004 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD, rated 50 percent, effective May 
18, 2004 (date of the claim to reopen).  In January 2006, the 
veteran requested a videoconference hearing.  He failed to 
report for such hearing scheduled in May 2006.

Notably, a March 2006 rating decision increased the rating 
for the veteran's PTSD to 70 percent, effective March 14, 
2006 (the date that an increase was warranted).  The veteran 
has expressed satisfaction with the rating and effective date 
assigned for the increase to 70 percent, and those matters 
are not before the Board.


FINDINGS OF FACT

1.  An unappealed July 2002 rating decision denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

2.  The first communication from the veteran following the 
July 2002 rating decision (which has been interpreted as an 
informal claim of service connection for PTSD) was received 
on May 18, 2004.


CONCLUSION OF LAW

1.  An effective date earlier than May 18, 2004 is not 
warranted for the award of service connection and a 50 
percent rating for PTSD.  38 U.S.C.A. §§ 5101, 5110, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126;  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence,  
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to  
provide; and (4) must ask the claimant to provide any  
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

As the rating decision on appeal granted service connection 
for PTSD, and assigned a disability rating and an effective 
date for the award, statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
December 2005 statement of the case (SOC) properly provided 
notice on the "downstream" issue of an earlier effective date 
for the award.  The veteran has had ample opportunity to 
respond.  Neither he nor his representative has alleged that 
notice in this matter was less than adequate. 

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding (he indicated via April 2006 written 
correspondence that he had no additional evidence to submit).  
Notably, where, as here, the claim seeks an earlier effective 
date for award, the dispositive evidence is generally that 
already of record, and the dates on which it was received.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal  
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal  
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

A July 2002 rating decision denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran did 
not appeal that decision.  Hence, the July 2002 rating 
decision became final, and is not subject to revision in the 
absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
CUE in the July 2002 rating decision has not been alleged and 
that decision is a legal bar to an effective date prior to 
the date of the decision. 

The next communication from the veteran, which has been 
interpreted as an informal claim of service connection for 
PTSD, was received by VA in May 2004 (although dated March 
25, 2004, it is stamped received by VA on May 18, 2004).  The 
only question before the Board at this time is whether 
subsequent to the July 2002 rating decision, and prior to May 
18, 2004, the veteran communicated intent to reopen his claim 
seeking service connection for PTSD.  There is nothing in the 
record to suggest that he did so.  Nothing in the claims file 
received during this time period may be construed as a formal 
or informal claim seeking to reopen the claim of service 
connection for PTSD.  Neither the veteran nor his 
representative has alleged that he submitted an earlier 
application to reopen the claim. 

As the veteran's informal claim to reopen the claim of 
service connection for PTSD after the final July 2002 rating 
decision in the matter was received on May 18, 2004 the 
earliest effective date possible for the grant of service 
connection under governing law and regulations, outlined 
above, is the May 18, 2004 date which has been assigned.  
Accordingly, as a matter of law, the appeal seeking an 
effective date prior to May 18, 2004 for the grant of service 
connection for PTSD must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

An effective date prior to May 18, 2004 for the grant of 
service connection and a 50 percent rating for PTSD is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


